                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                                 Plaintiff,       )
                                                  )
                       v.                         )                    No. 3:19-CR-73-TAV-HBG
                                                  )
WANDA HAYES,                                      )
                                                  )
                                 Defendant.       )


                                              ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case is before the Court on Defendant Hayes’s Motion to Continue

[Doc. 23], asking to continue the December 10, 2019 trial date as well as the November 19, 2019

plea deadline and pretrial conference, and the September 20, 2019 motion deadline thirty days.

Defendant Hayes states that counsel needs for additional time to prepare pretrial motions and to

attempt to negotiate an agreed resolution of this case. The motion relates that the Government

does not oppose this request but is silent with regard to the position of Codefendant Patrick Carney,

who is detained pending trial.

       The Court finds that the parties have eight and one-half weeks until the current plea

deadline of November 19, 2019. Defendant Hayes does not state why this timeframe is insufficient

to conduct plea negotiations. The Court also finds that, even with a thirty-day extension of the

motion deadline, the parties will have time to litigate non-dispositive pretrial motions before the

December 10 trial date. If dispositive motions are filed, the Court will reconsider the trial date and
other deadlines at the parties’ request. Accordingly, the Defendant’s Motion to Continue [Doc.

23] is GRANTED in part, in that Defendant Hayes’s deadline for filing pretrial motions is

extended to October 21, 2019. The Government’s deadline for responding to pretrial motions is

extended to November 4, 2019. The Motion to Continue [Doc. 23] is DENIED in all other

respects.

       IT IS SO ORDERED.

                                           ENTER:


                                           United States Magistrate Judge




                                              2
